IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 39303

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 741
                                                )
       Plaintiff-Respondent,                    )     Filed: November 27, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ERIC ROBERT BRIAN WALKER,                       )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Gregory M. Culet, District Judge.

       Amended judgment of conviction and unified sentence of twenty years, with a
       minimum period of confinement of six and one-half years, for sexual abuse of a
       child under the age of sixteen, affirmed; order reducing sentence pursuant to
       I.C.R. 35, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Eric Robert Brian Walker pled guilty to sexual abuse of a child under the age of sixteen.
Idaho Code § 18-1506(b). The district court sentenced Walker to a unified term of twenty years,
with a minimum period of confinement of eight and one-half years. Walker filed an Idaho
Criminal Rule 35 motion, which the district court granted and reduced the determinate portion of
Walker’s sentence to six and one-half years. Walker appeals asserting that the district court
abused its discretion by imposing an excessive sentence and by failing to further reduce his
sentence.



                                               1
         Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
         Next, we review whether the district court erred in failing to further reduce Walker’s
sentence pursuant to his Rule 35 motion. A motion for reduction of sentence under I.C.R. 35 is
essentially a plea for leniency, addressed to the sound discretion of the court. State v. Knighton,
143 Idaho 318, 319, 144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67
(Ct. App. 1989). In presenting a Rule 35 motion, the defendant must show that the sentence is
excessive in light of new or additional information subsequently provided to the district court in
support of the motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In
conducting our review of the grant or denial of a Rule 35 motion, we consider the entire record
and apply the same criteria used for determining the reasonableness of the original sentence.
State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51,
680 P.2d at 871-73. Upon review of the record, we conclude no abuse of discretion has been
shown.
         Therefore, Walker’s amended judgment of conviction and sentence, and the district
court’s order reducing sentence pursuant to Rule 35, are affirmed.




                                                     2